DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Response to Amendment
37 CFR 1.121(b)(1)(i) states: 
(b) Specification. Amendments to the specification, other than the claims, computer listings (§ 1.96 ) and sequence listings (§ 1.825 ), must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification, in the manner specified in this section.
(1) Amendment to delete, replace, or add a paragraph. Amendments to the specification, including amendment to a section heading or the title of the invention which are considered for amendment purposes to be an amendment of a paragraph, must be made by submitting:
(i) An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs;

The amendment to the specification (to “delete paragraph [0001] in its entirety”) filed 5/9/2022 could not be entered, as the amendment did not “unambiguously” identify the location of the paragraph to be deleted, as required by 37 CFR 1.121 (b)(1)(i), noting that the 43-page specification does not include paragraph numbers.  
Specification
The disclosure is objected to because of the following informalities: the disclosure on refers to the claims by number (re the following phrases:  “[T]he invention relates…according to the preamble of claim 1”; “[F]urthermore, the invention…according to claim 15”; and “as well as…according to claim 17”, all on page 1).  Appropriate correction is required.  In particular, Applicant is required to amend the specification to remove these references and to incorporate into the disclosure the subject matter of these claims that is necessary to the understanding of the invention. 
Claim Rejections - 35 USC § 112
Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, lines 1-3, as well as in claim 14¸ lines 1-3, these claims each set forth “[A] transport apparatus for loading and unloading at least one material machining unit, the transport apparatus comprising:  a laser cutting machine or a fluid-jet cutting machine…”  However, it is unclear as set forth in the claim whether “a laser cutting machine or a fluid-jet cutting machine” are/is intended to be a subset of the previously-recited “at last one material machining unit”, or whether, as the claim actually appears to say, the “laser cutting machine or fluid-jet cutting machine” is additional to the previously-recited “at least one material machining unit”.  
In claim 1, lines 9-11, the claim now recites “the one of the transport devices comprising at least one tooling apparatus configured to transport or machine a workpiece or at least one workpiece part detached from a workpiece”.  However, it is unclear as set forth in the claim to what “or at least one workpiece part detached from a workpiece” is intended to be an alternative, i.e., it is unclear whether the limitation in question intends to recite (a) the one of the transport devices comprising at least one tooling apparatus configured to transport or machine a workpiece, or (the at least one tooling apparatus configured to transport or machine) at least one workpiece part detached from the workpiece, or instead intends to recite (b) the one of the transport devices comprising at least one tooling apparatus configured to transport or machine a workpiece or (the one of the transport devices comprising) at least one workpiece part detached from a workpiece.  
In claim 1, lines 12-13, the claim sets forth “at least one other transport device is arranged on and configured to be guided along one of at least two other transport device levels”.  However, regarding the recitation of “at least one other transport device”, it is unclear as set forth in the claim with respect to what transport device or devices the “at least one other transport device” is intended to be “other”, i.e., “other” with respect to what transport device(s)?  In particular, it is noted that claim 1, line 6, recites “a plurality of transport devices”, and claim 1, line 8, recites “one of the transport devices”, such that it is unclear as claimed whether “at least one other transport device” in claim 1, line 12, is intended to be additional to the plurality of transport devices (such that the claim thus requires a minimum of three transport devices in order to be met), or whether “at least one other transport device” is instead merely intended to be additional to the “one of the transport devices” recited in line 8 (such that the claim thus only requires a minimum of two transport devices in order to be met).  It is thus additionally unclear whether or not “at least one other transport device” in claim 1, line 8, is intended to be required to be a subset of the “plurality of transport devices” recited in claim 1, line 6.  The same situation exists in claim 14¸ lines 9-10, re the limitation “wherein an other transport device is arranged on at least one other transport level”, noting that “a plurality of transport devices” was previously recited in claim 14, line 6, and also noting that “one of the transport devices” was previously recited in claim 14, line 7.
In claim 1, line 18, in the limitation “wherein at least one transport device on a transport level…”, it is unclear as set forth in the claim whether “at least one transport device” is intended to be a subset of any of the previously recited “transport devices”, or whether “at least one transport device” in line 18 is intended to be additional to all of the previously recited transport devices.  Similarly, in this limitation in line 18, it is unclear as claimed whether “a transport device level” is intended to be the same as any of the previously-recited transport device levels (and if so, it is unclear which one), or whether “a transport device level” in line 18 is intended to be additional to all of the previously-recited transport device levels.  Similar issues exist in dependent claims referencing a transport device, or a transport device level, or at least one transport device, or the like.  Similar issues also arise in claim 20.  
In claim 1, lines 19-20, in the limitation “and at least one other transport device on the same or another transport device level of the transport apparatus”, it is unclear as claimed with respect to what the recited “at least one other transport device” is “other”, i.e., “other” as compared to what.  Likewise, in this limitation, it is unclear as set forth in the claim with respect to what or which level the recited transport device level is to be considered “the same or other”, i.e., the same or other as compared to what or which level?  It is further unclear as claimed whether “at least one transport device” and “a transport level” of line 18 are intended to be the same as any of the previously recited transport devices or transport levels, or are instead intended to be additional to the previously-recited transport devices and levels.  Similar issues arise in claim 20.  
In claim 1, line 22, the claim recites “the at least one transport device and the at least one other transport device”.  However, it is unclear as set forth in the claim which specific “at least one transport device” (of the plural “at least one transport devices” previously recited, such as in line 12, lines 13-14, or line 18) is intended to be referenced, and it is unclear as set forth in the claim which specific “at least one other transport device” is intended to be referenced (of the plural that previously recited).  Note that the same issue exists in claim 2 re the limitation “the at least one transport device” in line 2 and in lines 3-4, and in claim 9, lines 1-2 re the limitation “the at least one transport device”.  Similar issues arise in claim 20.  
In claim 2, lines 1-2, the claim recites “the at least one tooling apparatus”.  However, it is unclear as set forth in the claim which specific “at least one tooling apparatus” is intended to be referenced, i.e., the “at least one tooling apparatus” of claim 1, line 10, or the “at least one tooling apparatus” of claim 1, line 15.  The same situation exists in claim 3, line 2, re the limitation “the at least one tooling apparatus”, as well as in claim 4, lines 1-2; claim 5, lines 1-2; claim 6, lines 1-2; and in claim 5, lines 4 and 6 re the limitation “the tooling apparatus”.
In claim 3, lines 2-4, the claim now recites “the at least one tooling apparatus further comprises at least one tooling unit configured to machine or transport a workpiece or at least one workpiece part that has detached from a workpiece”.  However, it is unclear as set forth in the claim to what “or at least one workpiece part that has detached from a workpiece” is intended to be an alternative, i.e., it is unclear whether the limitation in question intends to recite (a) at least one tooling unit configured to machine or transport a workpiece, or (at least one tooling unit  configured to transport or machine) at least one workpiece part that is detached from the workpiece, or instead intends to recite (b) the at least one tooling apparatus further comprises at least one tooling unit configured to machine or transport a workpiece or (the at least one tooling apparatus further comprises) at least one workpiece part that is detached from a workpiece.  The same situation exists in claim 4 re the limitation “wherein the at least one tooling apparatus further comprises at least one other tooling unit configured to machine or transport a workpiece or at least one workpiece part detached form a workpiece”.  
In claim 4, as amended, claim 4 now depends from claim 3 and recites “wherein the at least one tooling apparatus further comprises at least one further tooling unit…”.  However, it is noted that claim 3 recites “the at least one tooling apparatus further comprises at least one tooling unit…”  That said, claim 3 recites a range of tooling apparatuses from one to an infinite number, that range comprising a range of tooling units from one to an infinite number.  That said, it is unclear as recited in claim 4 with respect to what the “at least one further tooling unit” is intended to be “further”, i.e., “further” with respect to which tooling unit or tooling units (given that claim 3 already previously recited anywhere from one to an infinite number of tooling units)?
In claim 7, line 3, the limitation “the at least one tool unit” lacks sufficient antecedent basis in the claim, noting that no “at least one tool unit” was previously recited. 
In claim 7 as amended, the claim now recites “wherein the at least one tool unit is configured to select from a group of manufacturing tools including a forming tool, a separating tool, a joining tool, a coating tool, a generative manufacturing method tool, a transport tool, and a marking tool”.  However, it is unclear as claimed whether the claim intends to indicate that the at least one tool unit is configured to be selected from the group of tools listed, i.e., that the at least one tool unit is configured to comprise one of the tools of the listed group, or whether the claim intends to indicate that the at least one tool unit is somehow configured to perform the function of selecting or choosing from the listed group (which is what the claim literally appears to say).  It is noted that the specification, on page 29, provides a list of examples of the tools 55, 56 of the “tooling units” 40, 41, and page 12 provides a list of examples of the tool of the “tooling apparatus”.  That said, as best understood, it appears that Applicant intends for claim 7 to require that the “at least one tool unit” (possibly intended to be “the at least one tooling unit”) comprises one of the tools of the listed group.  However, appropriate correction is required in order to overcome the aforementioned clarity issues re claim 7.
In claim 10, last two lines, it is unclear which specific previously-recited transport level  is intended to be referenced via the limitation “the at least one transport device level”, i.e., the “first transport device level” of claim 1, line 9; the “one” transport device level of claim 1, line 13, at least one of the “at least two other transport levels” recited in claim 1, line 13, “a transport device level” in claim 1, line 18, or “the same or another transport device level” in claim 1, lines 19-20, for example.
In claim 13, the claim now recites “and wherein at least two of the carrier supports are conical and are arranged in a strut-free manner directly connected to at least one of the guide apparatus”.  However, it is unclear as claimed what is meant by “in a strut-free manner”, and in particular, it is unclear as claimed what configurations are intended to be encompassed by this limitation and what configurations are intended to be excluded by this limitation, particularly noting that as shown in the present figures, various “struts”/supports are shown, such as in Figure 3, for example, which shows supports (that can be considered “struts”) holding up elements 65, i.e., the claimed carrier supports 80 themselves are struts.  In the event that Applicant merely intends for the “strut-free manner” limitation to mean that at least two of the carrier supports be “directly connected to at least one of the guide apparatus” 60, then Applicant may wish to consider deleting the language “in a strut-free manner” from claim 13, as the claim already recites that at least two of the carrier supports are “directly connected to at least one of the guide apparatus”.  The same situation exists in claim 26, which contains the same limitation.
In claim 14, lines 3-4, the claim now recites “a laser cutting machine or a fluid-jet cutting machine configured to machine at least one workpiece or at least one workpiece part detached from a workpiece”.  However, firstly, it is unclear as set forth in this limitation whether “configured to machine at least one workpiece or at least one workpiece part detached from a workpiece” is intended to only go with/be required for the “fluid-jet cutting machine”, or whether “configured to machine at least one workpiece or at least one workpiece part detached from a workpiece” is also intended to go with/be requires re the “laser cutting machine”.  Additionally, it is unclear in the limitation “a laser cutting machine or a fluid-jet cutting machine configured to machine at least one workpiece or at least one workpiece part detached from a workpiece” to what the limitation “or at least one workpiece part detached from a workpiece” is intended to be an alternative, i.e., whether the claim intends to recite “(i) a laser cutting machine; or (ii) or a fluid jet cutting machine, or (iii) or at least one workpiece part detached from a workpiece, vs. whether the claim intends to recite that the at least one workpiece part is alternative to “at least one workpiece” in the “configured to machine” limitation.
In claim 14, line 13, it is unclear as set forth in the claim with what “with at least one workpiece part detached from a workpiece” is intended to go, i.e., it is unclear as claimed what is being set forth as being “with at least one workpiece part detached from a workpiece”.
In claim 14¸ line 14, (as previously noted on page 11 of the Non-Final Office Action mailed 2/9/2022), the limitation “the at least one tooling device” lacks sufficient antecedent basis in the claim.  Applicant may wish to consider whether “the at least one tooling apparatus” was intended to have been referenced in line 14, instead of “the at least one tooling device”.  However, appropriate correction is still required.  
In claim 14, lines 15-16, it is unclear as set forth in the claim to what “or at least one workpiece part detached from a workpiece” is intended to be an alternative, e.g., wherein the at least one tooling device comprises:  (i) at least one tooling unit…, or (ii) at least one workpiece part detached from a workpiece; vs. the at last one tooling unit configured to machine or transport:  (i) a workpiece, or (ii) a at least one workpiece part detached from a workpiece.
In claim 15, it is unclear which of the previously referenced transport devices is intended via the reference to “the at least one transport device”.  
In claim 16 as amended, firstly, it is unclear as claimed to what “or at least one workpiece part detached from a workpiece” is intended to be an alternative, i.e., “a workpiece”, or “at least one of the at last one tooling apparatus.  Furthermore, in the event that “or at least one workpiece part detached from a workpiece” is intended to be an alternative to “a workpiece”, it is unclear as claimed whether “a workpiece or at least one workpiece part detached from a workpiece” are only intended to go with “transport”, or whether “a workpiece or at least one workpiece part detached from a workpiece” are also intended to go with “move”.  
In claim 17, lines 1-3, it is unclear as set forth in the claim whether “an axis orientated in parallel to one of the transport device levels of the transport apparatus” is intended to only go with “pivot”, or whether such is also intended to go with “rotate”.  Additionally, in claim 17, lines 4-6, it is unclear as set forth in the claim whether “another axis orientated normally to one of the transport device levels of the transport apparatus” is intended to only go with “rotate”, or whether such is also intended to go with “pivot”.  These same situations exist in claim 5.
In claim 17 as amended, the claim now recites “or wherein the at least one tooling apparatus is arranged along at least one of the axes and the another axis in a linearly moveable manner”.  That said, given the added language “and the another axis”, it is unclear as claimed which axes are intended to be referenced in the limitation “at least one of the axes”, as the only axes previously recited were the axis of claim 17, line 2, and the “another axis” in claim 17 line 5.
In claim 19 as amended, the claim now recites:
the at least one tooling further comprises a tool or a tool holding unit configured to hold at least one tool,
the at least one tool is configured to select a tool from the group of tools, including a forming tool, a separating tool, a joining tool, a coating tool, a generative manufacturing method tool, or a transport tool or a marking tool.

However, noting that the only prior recitation of “the at least one tool” is in the second alternative of lines 2-3 of the claim (in the limitation “the at least one tooling unit further comprises a tool or a tool holding unit configured to hold at least one tool”), it is unclear as set forth in claim 19 whether the second bulleted limitation is even required, as long as the first alternative of the first bulleted limitation is met.  
Additionally in claim 19, in the second bulleted limitation, it is unclear as claimed whether the claim intends to indicate that the at least one tool is configured to be selected from the group of tools listed, i.e., that the at least one tool is configured to comprise one of the tools of the listed group, or whether the claim intends to indicate that the at least one tool is somehow configured to perform the function of selecting or choosing a tool from the listed group (which is what the claim literally appears to say).  It is noted that the specification, on page 29, provides a list of examples of the tools 55, 56, and page 12 provides a list of examples of the tool.  Furthermore, the tools 55, 56 (that include, for example, a forming tool, etc.) would not appear to be themselves configured to select/choose a tool (such as, for example, a forming tool, etc.).  That said, as best understood, it appears that Applicant intends for the second bullet of claim 19 to require that the “at least one tool” comprises one of the tools of the listed group.  However, appropriate correction is required in order to overcome the aforementioned clarity issues re claim 19.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is noted that each of independent claims 1 and 14 as amended now recite “[A] transport apparatus for loading and unloading at least one material machining unit, the transport apparatus comprising:  a laser cutting machine or a fluid-jet cutting machine…”  However, the specification as originally filed does not appear to provide support for such.
In particular, note that the only laser cutting “machine” disclosed in conjunction with the present transport apparatus 10 is the laser cutting machine 1 (shown in Figure 3, for example) that is being loaded and unloaded by the transport apparatus 10.  See page 25, the paragraph beginning “[F]igures 1 to 3 show…”, as well as page 37, the paragraph beginning “[I]n the following…”.  While page 29 (in the paragraph beginning “[A]s tools 55 and 56…”) does teach that the tools 55 and 56 can be, for example, a laser cutting tool, such is disclosed as being a different element from the laser cutting “machine” (emphasis on “machine”).  Likewise, the only “fluid-jet cutting machine” is disclosed as the material machining unit 1 being unloaded and loaded by the transport apparatus 10.  See page 37, the paragraph beginning “[I]n the following…”
Additionally, note that on page 37, in the paragraph beginning “[I]n the following…”, the specification teaches “loading and unloading at least one material machining unit 1, in particular, a laser cutting machine or fluid-jet cutting machine or a water-jet cutting machine with at least one workpiece 5 or with at least one workpiece part 7 detached from a workpiece according to the method according to the invention with a transport apparatus 10”.  Relating this to the language in the first three lines of claims 1 and 14, the specification teaches a “transport apparatus 10” that is “for loading and unloading at least one material machining unit” 1 (which at least one material machining unit 1 is disclosed on page 37 as being “in particular, a laser cutting machine or a fluid-jet cutting machine or a water-jet cutting machine”).  However, the specification as filed does not teach that the transport apparatus 10 (that is for loading and unloading the at least one material machining unit 1) itself (i.e., 10) comprises the disclosed laser cutting machine 1 or fluid-jet cutting machine 1, as now set forth in independent claims 1 and 14.  
Claim Rejections - 35 USC § 102
Claims 1-5, 7-12, 14-17, and 19-25, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-116477 A (hereinafter, JP ‘477).  
It is noted that a machine translation of JP ‘477 was made of record in the Notice of References cited that was mailed February 9, 2022.  For any references herein with respect to paragraph numbers or page numbers or the like, attention is directed to that machine translation.
Regarding claim 1, as best seen in Figures 2 and 5, JP ‘477 teaches a transport apparatus (1) for loading and unloading at least one material machining unit, comprising; a laser cutting machine (2, support in [0003] of English translation of specification, for example).  The transport apparatus (1) comprises a “guide apparatus”.   A plurality of transport devices (10, 20, 17a, 17b, 17c, 17d, for example) are arranged on (as now claimed) “and configured to be guided on” the guide apparatus (including 40 and transport tracks 7A, 7B, for example).  
One of the transport devices (20) is arranged on (and configured to be guided along) a first transport device “level” (or height) (such as a level or height located at 7B) and comprises at least one tooling apparatus (such as 23) configured to transport a workpiece (such as W).  See Figures 2, 5, and paragraphs 0034-0037, for example.  Additionally, at least one “other” transport device (10) is arranged on and configured to be guided along one “other” transport level (10 is shown in Figure 5 as being located at and guided along “one” height/level that is located at 7A, for example), and furthermore, there are other heights or levels “at” which things are transported, such as, for example, the height at which 17a, 17b, 17c, 17d are located in Figure 4, or the height at which 17-3 is shown as being located in Figure 5, for example.  See also paragraphs 0059-0061, for example.  The at least one “other” transport device (10) comprises at least one “tooling apparatus”, such as 13, which is configured to transport the workpiece W (along transport track 7A).  See Figures 2, 5, and paragraphs 0032-0033, for example.  
The aforedescribed transport device 10 on a transport device level or height (such as a height/level located at 7A), and at least one “other” transport device (such as the aforedescribed transport device 20) on another transport device level or height (such as a height/level located at 7B) of the transport apparatus, are arranged to move relative to one another on the guide apparatus (see Figures 2 and 5 and at least paragraphs 0032, 0034 and 0037, for example).
Additionally, the at least one transport device (10) and the at least one other transport device (20) are moveable at least in a movement direction relative to one another in an intersecting manner (see annotated Fig 2 below) and at least in two movement directions (see discussion of movement directions of 21, 22 in paragraph [0034] of the English specification translation).

    PNG
    media_image1.png
    523
    1200
    media_image1.png
    Greyscale

Regarding claim 2, JP ‘477 teaches that the at least one tooling apparatus (23, for example) is arranged on the at least one transport device (20) in a linearly moveable manner (support in [0034] of English translation of specification, for example) and is moveable along the at least one transport device (20). (paragraph [0034]).
Regarding claim 3, JP ‘477 teaches that the at least one tooling apparatus (23) comprises at least one tooling unit (23) configured to transport (see, for example, [0006], [0034] of English translation of specification) a workpiece (W) or at least one workpiece part detached from a workpiece, and teaches that the at least one tooling unit (23) is configured to move relative to one of the transport device levels (such as the level/height at 7B; see Figures 2 and 5).
Regarding claim 4 (now depending from claim 3), alternatively, note that the combination of elements 23 and 24 can be considered to constitute the claimed “at least one tooling apparatus, with element 23 constituting one tooling unit, and element 24 constituting an “other” tooling unit” that is configured to transport a workpiece W or workpiece part detached from a workpiece.  See Figures 2 and 5 paragraphs 0034-0038, for example.
Regarding claim 5, JP ‘477 teaches that the at least one tooling apparatus (23) is arranged to move linearly along at least one axis (such as horizontally in the left/right direction shown in Figures 2 and 5 as 20 moves along 7B, such as horizontally during the opening/closing movements described in paragraph 0034, or such as vertically as disclosed in paragraph 0034).
Regarding claim 7, JP ‘477 discloses that the at least one tooling unit (23) comprises a tool, or alternatively, discloses a tool holding unit (24) for holding at least one tool (24), wherein the at least one tool (24) or (23) is (as best understood given the above rejections based on 35 USC 112) selected from the group of manufacturing tools listed in claim 7, such as, for example, a “transport tool”.
Regarding claim 8, JP ‘477 teaches that at least two transport devices (17, 60) are moveably arranged “on” a common transport device level/height (see annotated Fig 2 above) and wherein the common transport device level (see annotated Fig 2) is arranged between a transport device level (at 7A) and another transport device level (at 7B).
Regarding claim 9, JP ‘477 discloses that the at least one transport device (20) is a material storage carriage or a material transport carriage comprising a double-fork transport carriage (including forks 24), for example.
Regarding claims 10-12 as now presented (re amended claim 1), JP ‘477 teaches at least two guide apparatus carriers (at least in that they are carriers that are of the guide apparatus) such as rails 7A, 7A, and 7B, 7B, each having a longitudinal extension arranged for guiding at least one transport device (10 or 20), the at least two guide apparatus carriers (7A, 7A, 7B, 7B) being arranged in parallel to the at least one transport device “level” (such as in parallel to a respective horizontal transport device level/height that is slightly offset from and below the top surfaces of 7A, 7B, respectively, while still passing through rails 7A, 7B) of the transport apparatus (1).  At least two transport devices (re claim 11) are provided (10, 20) and each guide apparatus carrier (7A, 7B) comprises at least two guide “sections”/guide rails sections (such as the left and right halves/sections of guide rail 7A, re Figure 5, and the left and right halves/sections of guide rail 7B re Figure 5).  See Figure 5.  
Additionally, regarding claim 12, at least one of the transport devices (10) is arranged hanging on the guide apparatus carriers 7A, 7A, for example.
Regarding claim 14, as best seen in Figures 2 and 5, JP ‘477 teaches a transport apparatus (1) for loading and unloading at least one material machining unit, comprising; a laser cutting machine (2, support in [0003] of English translation of specification, for example).  The transport apparatus (1) comprises a “guide apparatus”.   A plurality of transport devices (10, 20, 17a, 17b, 17c, 17d, for example) are arranged on the guide apparatus (including 40 and transport tracks 7A, 7B, for example).  
Additionally regarding claim 14, one of the transport devices (20) is arranged on a first transport device “level” (or height) (such as a level or height located at 7B) and comprises at least one multifunctional (paragraph 0037, 0034, for example) “movable” tooling apparatus/device (such as 23 or 24) that comprises at least one tooling unit (such as 23 or 24) configured to transport a workpiece (such as W) or/with at least one workpiece part detached from a workpiece.  See Figures 2, 5, and paragraphs 0034-0037, for example.  Additionally, an “other” transport device (10) is arranged on at least one “other” transport level (10 is shown in Figure 5 as being located at, for example, “one” height/level that is located at 7A, for example).  Additionally, the at least one tooling unit (such as 23 or 24) is arranged to move relative to one of the transport device levels (such as, for example, the level/height that is at 7B), as shown in Figure 5.  See also paragraphs 0036-0037, 0034.
Regarding claim 15, JP ‘477 teaches that the at least one tooling apparatus (23, for example) is arranged on the at least one transport device (20) to linearly move along the at least one transport device (20) (support in [0034] of English translation of specification, for example).
Regarding claim 16 as amended, JP ‘477 discloses at least one of the at least one tooling apparatus (23 or 24) is configured to move or transport a workpiece W or at least one workpiece part detached from a workpiece (see Figures 2 and 5, for example).
Regarding claim 17 as amended, JP ‘477 teaches that the at least one tooling apparatus (23 or 24, for example) is “arranged along at least one of the axes and the another axis” in a linearly movable manner.  For example, 23 moves linearly in the opening and closing direction disclosed in paragraphs 0034-0035, 23 and 24 move horizontally in the left/right direction shown in Figures 2 and 5 as 20 moves along 7B, and 23, 24 move vertically as disclosed in paragraph 0034 (see also Figures 2, 5), which vertical direction is “orientated normally” to the transport device levels/heights located at 7A, 7B, for example.
Regarding claim 19, JP ‘477 discloses that the at least one tooling unit (23) comprises a tool, or alternatively, discloses a tool holding unit (24) for holding at least one tool (24), wherein the at least one tool (24) or (23) is (as best understood given the above rejections based on 35 USC 112) selected from the group of manufacturing tools listed in claim 19, such as, for example, a “transport tool”.
Regarding claim 20, the aforedescribed transport device 10 movably arranged on a transport device level or height (such as a height/level located at 7A), and at least one “other” transport device (such as the aforedescribed transport device 20) movably arranged on another transport device level or height (such as a height/level located at 7B) of the transport apparatus, are arranged to move relative to one another on the guide apparatus (see Figures 2 and 5 and at least paragraphs 0032, 0034 and 0037, for example).
Additionally regarding claim 20, the at least one transport device (10) and the at least one other transport device (20) are moveable at least in a movement direction relative to one another in an intersecting manner (see annotated Fig 2 below) and at least in two movement directions (see discussion of movement directions of 21, 22 in paragraph [0034] of the English specification translation).

    PNG
    media_image1.png
    523
    1200
    media_image1.png
    Greyscale

Regarding claim 21, JP ‘477 teaches that at least two transport devices (17, 60) are moveably arranged “on” a common transport device level/height (see annotated Fig 2 above) and wherein the common transport device level (see annotated Fig 2) is arranged between a transport device level (at 7A) and another transport device level (at 7B).
Regarding claim 22, JP ‘477 discloses that the at least one transport device (20) is a material storage carriage or a material transport carriage comprising a double-fork transport carriage (including forks 24), for example.
Regarding claim 23, JP ‘477 teaches at least two guide apparatus carriers (11, 21), each with a longitudinal extension, are arranged for guiding (parts of) at least one transport device (20), the at least two guide apparatus carriers (11, 21) arranged in parallel (as broadly claimed) to the at least one transport device (10 and/or 20) of the transport apparatus (1).
Regarding claims 23-25, JP ‘477 teaches at least two guide apparatus carriers (at least in that they are carriers that are of the guide apparatus) such as rails 7A, 7A, and 7B, 7B, each having a longitudinal extension arranged for guiding at least one transport device (10 or 20), the at least two guide apparatus carriers (7A, 7A, 7B, 7B) being arranged in parallel (as broadly claimed) to the at least one transport device.  At least two transport devices (re claim 24) are provided (10, 20) and each guide apparatus carrier (7A, 7B) comprises at least two guide “sections”/guide rails sections (such as the left and right halves/sections of guide rail 7A, re Figure 5, and the left and right halves/sections of guide rail 7B re Figure 5).  See Figure 5.  
Additionally, regarding claim 25, at least one of the transport devices (10) is arranged hanging on the guide apparatus carriers 7A, 7A, for example.
Claim Rejections - 35 USC § 103
Claims 6 and 18, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-116477 A (hereinafter, JP ‘477) as applied to at least claims 1 and 14 above, and further in view of U.S. Patent Application Publication No. 2013/0321017 to Shen. 
JP ‘477 teaches all aspects of the presently-claimed invention as were discussed in the above rejection based thereon.  However, regarding claims 6 and 18, JP ‘477 does not teach a detection unit for detecting a process parameter.
In the same field of invention, Shen teaches a detection unit (50 and 80) for detecting (support in [0011] of specification) a process parameter (534). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a detection unit for detecting a process parameter, as taught by Shen, to the tooling apparatus taught by JP ‘477, because of the increasing need for automation and efficiency in the present day, and additionally, in so modifying JP ‘477, “Working efficiency is thus improved” (support in [0018] of specification of Shen, last sentence) and “transport efficiency is adversely affected” when the sensor stops working (support in [0004] of specification of Shen, last sentence, and thus, addition of the sensor increases transport efficiency).
Claims 13 and 26, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-116477 A (hereinafter, JP ‘477) as applied to at least claims 1 and 14 above, and further in view of U.S. Patent Application Publication No. 2010/0296905 to Mossi.
JP ‘477 teaches all aspects of the presently-claimed invention as were discussed in the above rejection based thereon.  
Additionally, JP ‘477 teaches that the transport apparatus comprises plural carrier supports, such as, for example, plural ones of the carrier supports labeled below as “CS” in the annotated reproduction of Figure 3 below (and it is noted that the embodiment shown in Figure 1 includes similar plural carrier supports as those shown in Figure 3, though without the middle ones) that are configured to carry “guide apparatus carriers” such as, for example, carriers 7A, 7A, 7B, 7B that are part of the guide apparatus.  Note that the carrier supports CS are connected directly to the guide apparatus at 7A, 7A, 7B, 7B, as can be seen in Figures 1 and 3.  The carrier supports CS are considered to be “arranged in a “strut-free manner”, insofar as such is the case in the present application.

[AltContent: textbox (CS)][AltContent: textbox (CS)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    432
    612
    media_image2.png
    Greyscale

However, JP ‘477 does not teach that “at least two of the carrier supports” (CS) “are conical”, as required by claims 13 and 26 as amended.  (Note that claims 13 and 26 were amended to remove the term “preferably” in the amendment filed 5/9/2022.)
However, the use of support columns or “carrier supports” that are in some fashion tapered or “conical” (insofar as the shape of the elements 80 depicted in present Figures 2 and 3 are “conical”) is well-known.  Attention is directed to, for example, Mossi.  
Mossi teaches a transport apparatus for loading and unloading a cutting center C such as a laser cutting center or a water-jet cutting center (paragraphs 0001-0003, 0021, 0040-0047, 0104, and claim 14 of the reference).  The transport apparatus comprises rails 1, 2 (each having a respective horizontal longitudinal axis; see Figure 1) or “guide apparatus carriers” that are provided for guiding horizontally movable bridge cranes 3, 4 or “transport devices”.  See Figure 1 and paragraph 0042, for example.  The “guide apparatus carriers” 1, 2, are supported via posts or “carrier supports” M1-Mn (paragraph 0041, Figure 1).  The “carrier supports” M1-Mn are each “conical” (again, insofar as such is the case re the shape of carrier supports 80 of the present invention; see present Figures 2-3) at the areas labeled CP in the annotated reproduction of Figure 3 below and at the areas labeled CP in the annotated partial reproduction of Figure 1 below.

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    285
    554
    media_image3.png
    Greyscale


[AltContent: textbox (CP)]

[AltContent: textbox (CP)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    599
    688
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted carrier supports M having the conically-shaped areas CP taught by Mossi for the carrier supports CS taught by JP ‘477, noting that such amounts to the simple substitution of one known element (the carrier supports M having the conically shaped areas CP taught by Mossi) for another (the carrier supports CS taught by JP ‘477) to obtain the predictable result of the carrier supports supporting the elements 7A, 7A, 7B, 7B of JP ‘477, i.e., the salient feature of the elements 7A, 7A, 7B, 7B of JP ‘477 being supported by the carrier supports is unchanged in the modification.
Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.
Firstly, it is noted that on page 9 of the 5/9/2022 reply, Applicant states:
Disclosure 
Certain language found in the first full paragraph on page 25 of the Disclosure was objected to. By way of the above noted amendment, this paragraph was removed. Accordingly, reconsideration and withdrawal of the objection and favorable consideration of the Disclosure is respectfully requested. 

However, this statement is unclear, as no paragraph on page 25 of the disclosure was either objected to or removed.
On page 9 of the 5/9/2022 reply, Applicant indicates that the rejections under 35 USC 112(b) were overcome by amendment.  While some of the issues may have been overcome by the 5/9/2022 amendment, attention is directed to the above rejections of the claims under 35 USC 112(b) for any issues that either remain outstanding, or that were created via the amendments filed 5/9/2022.
On page 9 of the 5/9/2022 reply, under the heading “Regarding Rejections Under 35 U.S.C. §102”, Applicant asserts that JP 2013-116477 A (hereinafter, JP ‘477) “does not disclose the claimed at least one tooling apparatus on one of the transport devices arranged on a first transport device level; nor the at least two other transport device levels on which other transport devices are arranged and move”.  
Regarding the first assertion, i.e., that JP ‘477 does not disclose the claimed “at least one tooling apparatus arranged on a first transport device level”, it is noted that this assertion appears to be intended to directed to the present limitations in independent claim 1, lines 8-11 that state “wherein one of the transport devices is arranged on and configured to be guided along a first transport device level, the one of the transport devices comprising at least one tooling apparatus configured to transport or machine a workpiece or at last one workpiece part detached from a workpiece”, and to the present limitations in independent claim 14, lines 7-8 that state “wherein one of the transport devices is arranged on a first transport device level and comprises at least one moveable tooling apparatus”.  That being said, attention is directed to JP ‘477, noting that (as discussed above), one of the transport devices (20) is arranged on (and configured to be guided along) a first transport device “level” (or height) (such as a level or height located at 7B) and comprises at least one tooling apparatus (such as 23) configured to transport a workpiece (such as W).  See Figures 2, 5, and paragraphs 0034-0037, for example.  Thus, JP ‘477 teaches the limitations in question from present independent claims 1 and 14.
	Regarding the second assertion, i.e., that JP ‘477 does not teach “the at least two other transport device levels on which other transport devices are arranged and move”, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the transport device requires “at least two other transport device levels on which other transport devices are arranged and move”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Note that what present independent claim 1 (in lines 12-13) actually says is “wherein, at least one other transport device is arranged on and configured to be guided along one of at least two other transport device levels”, and that what present independent claim 14 (in lines 9-10) actually says is “wherein an other transport device is arranged on at least one other transport device level”.  Regarding claim 1, note that this limitation does not require that both of the “two other transport device levels” have a “transport device arranged to move” thereon, as argued by Applicant.  Regarding claim 14, note that the claim does not require any “two other transport levels” at all.  That being said, the breadth of the term “transport device level” should be kept in mind when crafting future amendments, noting that the above-applied interpretation of the JP ‘477 reference is only exemplary of one (or more) applicable interpretations of the reference, and is not indicative that there are no other applicable interpretations of the reference.  For example, it should be kept in mind that the term “level” is merely indicative of a height location, and that there are an infinite number of horizontal planes or “levels” that pass through the various movable “transport devices” 10, 20, 17, 60, etc. of the JP ‘477 reference.  Similarly, it is noted that the “level” 20 labeled in present Figure 1 that passes through transport device 15, for example, is not the only such “level” in existence that passes through transport device 15 such that transport device 15 is movably guided on such a level.  See, for example, the annotated reproduction of Figure 1 below, noting that there are an infinite number of horizontal planes or “levels” that pass through transport device 15 and “on” which 15 is movably guided, such as, for example, the two “levels” labeled below as L1 and L2 (though such are merely examples, and not indicative of all such “levels” passing through transport device 15). 

[AltContent: textbox (L2)][AltContent: textbox (L1)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    466
    736
    media_image5.png
    Greyscale

On page 10 of the 5/9/2022 reply, Applicant makes a number of assertions about the structure and operation of JP ‘477, and on page 10 through about the top third of page 11, makes a number of assertion about the structure and operation of the present invention.  Those assertions will not be addressed herein as to their accuracy, except insofar as any of these assertions may have been brought into Applicant’s conclusions and assertions on pages 12-13 of the 5/9/2022 reply under the heading “Regarding independent claims 1 and 14”.
On page 12, in the first paragraph under the heading “Regarding independent claims 1 and 14”, Applicant has asserted that “[C]laims 1 and 14 has (sic) been amended for clarity so as to further highlight the particular claim limitations, which include: a plurality of transport devices arranged to be guided along a first transport device level (fourth bullet point) and at least two other transport device levels (fifth bullet point)”.  
However, it is noted that this assertion does not accurately represent what is set forth in claims 1 and 14.  In particular, regarding the assertion that claims 1 and 14 recite “a plurality of transport devices arranged to be guided along a first transport level (fourth bullet point)”, as asserted by Applicant, it is noted that the third bullet point of claim 1 recites “a plurality of transport devices arranged on the guide apparatus and configured to be guided along the guide apparatus”, and the fourth bullet point of claim 1 sets forth “wherein one” (emphasis added on “one”) “of the transport devices is arranged on and configured to be guided along a first transport device level, the one of the transport devices comprising at least one tooling apparatus configured to transport or machine a workpiece or at least one workpiece part detached from a workpiece”.  Claim 1 does not recite “a plurality of transport devices arranged to be guided along a first transport device level”, as asserted by Applicant.  Furthermore, the third bullet point of independent claim 14 sets forth “a plurality of transport devices arranged on the guide apparatus”, and the fourth bullet point of independent claim 14 recites “wherein one of the transport devices is arranged on a first transport device level and comprises at least one moveable tooling apparatus”.  Claim 14 does not recite “a plurality of transport devices arranged to be guided along a first transport device level”, as asserted by Applicant.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Additionally, on page 12 of the 5/9/22 reply, in the first paragraph under the heading “Regarding independent claims 1 and 14”, Applicant has asserted that, for each of independent claims 1 and 14, “[I]n total, the presently claimed invention comprises at least three transport device levels upon which at least two transport devices comprise at least one tooling apparatus each”.  However, it is noted that for independent claim 14, such is not the case.  Claim 14 only requires two “transport device levels” (“a first transport device level” in line 7, and “at least one other transport device level” in lines 9-10), and only requires one tooling apparatus (recited in lines 7-8, and noting that no further tooling apparatus is set forth elsewhere in claim 14).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant further asserts (on page 12 of the 5/9/22 reply, the last sentence of the first paragraph under the heading “Regarding independent claims 1 and 14”) that “[I]n contrast, the '477 reference discloses only two device levels (7A and 7B) each upon which a single transport device is guided (10, 20), neither of which comprise at least one tooling apparatus (laser machine 2)”.  However, such is not persuasive.  
Firstly, the issue regarding the issues re the amendment to require that the transport apparatus of independent claims 1 and 14 now requires a “laser cutting machine” or a “fluid-jet cutting machine” were discussed in detail above in a rejection of these claims under 35 USC 112(a), which was necessitated by the amendment, noting that as disclosed (and as discussed in more detail in the aforementioned above 35 USC 112(a) rejection), the laser cutting “machine” 1 or fluid-jet cutting “machine” 1 mentioned in the present disclosure (and shown in present Figure 3) is not disclosed as being part of the “transport apparatus” 10 that loads and unloads the machine 1, but rather, the disclosed laser cutting machine 1 or fluid-jet cutting machine 1 are merely the material machining unit that the transport apparatus 10 loads and unloads.  It is noted that JP ‘477 explicitly teaches that the transport apparatus is being used to load and unload a laser cutting machine 2 (shown in, for example, Figures 1 and 3), as discussed in the prior art rejection in question, and thus, the limitations in question from independent claims 1 and 14 (as such are best understood in view of the rejections of these claims based on 35 USC 112(a) and (b)) are taught by the JP ‘477 reference.
It appears that Applicant may be reading more into the present claim language than what the claim language actually says.  As discussed in detail above, the term “transport device level” is quite broad, and merely references a height location.  Furthermore, as also discussed in detail above, independent claim 14 does not require any more than two transport device levels, and even in independent claim 1, the claim does not require any third transport device on a third transport device level.  Furthermore, neither independent claim 1 nor independent claim 14 require plural transport devices to be guided on a common device level (in the event that was what was intended by the last sentence of the first paragraph under the heading “Regarding independent claims 1 and 14” on page 12 of the 5/9/22 reply).
On page 12 of the 5/9/2022 reply, last paragraph, Applicant has asserted that the elements 17a-17d “are not transport devices within the sense and context of the presently claimed invention”.  As a side note, it is again noted (as discussed in more detail above) that the language of claims 1 and 14 does not currently require more than two transport devices, and that Applicant does not appear to dispute that elements 10 and 20 are transport devices.  That said, note that the claims are only limited to the transport devices being structured as claimed and being capable of functioning as claimed, such that elements 17a-d are devices that are transportable, and are guided in and out of 40 on/at various “levels” or heights, and thus, for at least this reasoning, are “transport devices” re, for example, claim 8.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant further asserts (last paragraph of page 12 of the reply filed 5/9/2022) that element 23 of JP ‘477 cannot be considered the tool of the instant invention because it is a tool that grips a workpiece, “rather than a tool for machining a workpiece”.  However, what claim 1 actually says (re the tool/tooling apparatus) is “the one of the transport devices comprising at least one tooling apparatus configured to transport or machine a workpiece or at asset one workpiece part detached from a workpiece” (lines 9-11), and “at least one other transport device comprising at least one tooling apparatus configured to transport or machine the workpiece or at least one workpiece part detached from the workpiece” (lines 14-17), and what claim 14 actually says is “wherein one of the transport devices is arranged on a first transport device level and comprises at least one moveable tooling apparatus” (lines 7-8), “wherein the at least one tooling apparatus is multifunctionally designed and configured to transport or machine the workpiece with at least one workpiece part detached from a workpiece” (lines 11-13) and “wherein the at least one tooling device” (which lacks antecedent basis in the claim, but appears to be intended to be the same as the at least one tooling apparatus) “comprises at least one tooling unit configured to machine or transport a workpiece or at least one workpiece part detached form a workpiece” (lines 14-16), and “wherein the at least one tooling unit is arranged to move relative to one of the transport device levels” (lines 17-18).  There is no language in claims 1 or 14 requiring the claimed “tooling apparatus” (claims 1 and 14), or the claimed “tooling device” (re claim 14), or the claimed “tooling unit” (claim 14) tool to perform machining, noting that machining is but one of two alternatives provided in the claims in question (i.e., “transport or machine…”).  Note that it is only necessary to meet one alternative in order to meet the limitation “transport or machine”, and that the tooling apparatus/tooling unit/tooling device in question in JP ‘477 (23, 24, 13, depending on the particular claim and particular claim limitation) is/are used to transport the workpiece.  Again, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant further states (sentence spanning pages 12-13 of the 5/9/2022 reply) that “element 23 is located only on the fork unit, thereby limiting its teachings and application to a singular application in contrast to the instant multiple tooling apparatus teachings and applications”.  However, applicant’s intended point is unclear.  In the event Applicant intends to indicate that a variety of different types of tooling are disclosed in the present invention, and that this differs from JP ‘477, it is again noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Again note that the various tooling limitations set forth in claims 1 and 14 reference the functions “transport or machine” in the alternative.
Applicant further indicates (first full sentence at the top of page 13 of the 5/9/22 reply) that “reference is made in the outstanding Office Action to only two transport device levels (7A and 7B) whereas the instant claimed invention is directed to more such levels”.  Firstly, as noted in detail above, claim 14 does not require more than two transport device levels.  Furthermore, while claim 1 does require three “transport device levels” (specifically “a first transport device level” in line 9, and “at least two other transport device levels” in line 13), no details of the third one are claimed, and no particular functions or structure or the like are ascribed to the third transport device level.  
As discussed in the prior art rejection of claim 1 based on JP ‘477, one of the transport devices (20) is arranged on (and configured to be guided along) a first transport device “level” (or height) (such as a level or height located at 7B) and comprises at least one tooling apparatus (such as 23) configured to transport a workpiece (such as W).  See Figures 2, 5, and paragraphs 0034-0037, for example.  Additionally, at least one “other” transport device (10) is arranged on and configured to be guided along one “other” transport level (10 is shown in Figure 5 as being located at and guided along “one” height/level that is located at 7A, for example), and furthermore, there are other heights or levels “at” which things are transported, such as, for example, the height at which 17a, 17b, 17c, 17d are located in Figure 4, or the height at which 17-3 is located in Figure 5.  See also paragraphs 0059-0061, for example.  
Applicant stages (page 13, first full paragraph, of the 5/9/2022 reply) that “[T]herefore, since the '477 reference does not teach of all limitations of the independent claims 1 and 14, these claims would not be anticipated by the prior art reference and accordingly, reconsideration and withdrawal of this rejection is respectfully requested.”  However, Applicant’s arguments are unpersuasive for at least the reasoning set forth above, and the above rejections of independent claims 1 and 14 (as presented 5/9/2022) as being anticipated by JP ‘477 stand.
Regarding the dependent claims 2-5, 7-17, and 19-26, Applicant has asserted (page 13 of the 5/9/2022 reply) the following:
Dependent claims 2-5, 7-17 and 19-26 depend either directly or indirectly from independent claims 1 and 14. As such, they are patentable for at least the same reasons as outlined above with regards to independent claims 1 and 14. Therefore, for at least the reasons above, Applicant respectfully traverses the present rejection and reconsideration and withdrawal of these rejections is respectfully requested.

	However, likewise, the above responses to the reasoning presented with respect to independent claims 1 and 14 are likewise considered to apply to these dependent claims.  (As a side note, it is noted that the narrowing amendments made to dependent claims 13 and 26 to remove the term “preferably” so as t make the “conical” limitation a required limitation, thus have new grounds of rejection that have been set forth hereinabove.)
Additionally, on page 13 of the 5/9/2022, last paragraph, regarding the rejection of dependent claims 6 and 18 as being obvious over JP ‘477 in view of U.S. Patent Application Publication No. 2013/0321017 to Shen, Applicant’s arguments reiterate ones of the same points as those presented re independent claims 1 and 14.  However, likewise, the same above responses to those arguments are considered to apply.  It is additionally noted that the Shen reference was only relied upon to provide the detection unit of claims 6 and 18 to the tooling apparatus of JP ‘477.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
August 10, 2022